

116 HRES 1066 IH: Recognizing the importance of independent living for individuals with disabilities made possible by the Americans with Disabilities Act of 1990 and calling for further action to strengthen home and community living for individuals with disabilities.
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1066IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Mr. Hoyer (for himself and Mr. Langevin) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committees on Transportation and Infrastructure, the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the importance of independent living for individuals with disabilities made possible by the Americans with Disabilities Act of 1990 and calling for further action to strengthen home and community living for individuals with disabilities.Whereas, in enacting the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), Congress recognized that historically, society has tended to isolate and segregate individuals with disabilities, and, despite some improvements, such forms of discrimination against individuals with disabilities continue to be a serious and pervasive social problem;Whereas the Americans with Disabilities Act of 1990 recognized the rights of individuals with disabilities to fully participate in their communities through independent living, equitable opportunities, and economic self-sufficiency;Whereas Congress intended that the integration mandate under the Americans with Disabilities Act of 1990 would ensure that individuals who are eligible for institutional placement are able to exercise their rights to community-based long-term services and supports and be free of discrimination in the form of institutionalization;Whereas, 30 years after the enactment of the Americans with Disabilities Act of 1990 and 21 years after the decision of the Supreme Court of the United States in Olmstead v. L.C., 527 U.S. 581 (1999), many individuals with disabilities continue to live in segregated institutional settings because of a lack of support services, which violates their right to community living;Whereas the continued prevalence of segregated institutional settings has hindered the inclusion of individuals with disabilities in communities, schools, and workplaces, undermining the promise of the Americans with Disabilities Act of 1990;Whereas people of color with disabilities experience disproportionately greater barriers to service and access;Whereas, 30 years after the enactment of the Americans with Disabilities Act of 1990, telecommunication, electronic, and information technologies continue to be developed without the goal of full accessibility and inclusion for all people of the United States; andWhereas, 30 years after the enactment of the Americans with Disabilities Act of 1990, many businesses, public and private organizations, transportation systems, and services are still not accessible to individuals with disabilities: Now, therefore, be itThat the House of Representatives—(1)recognizes the importance of independent living for individuals with disabilities made possible by the enactment of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(2)encourages all people of the United States to celebrate the advancement of inclusion and equitable opportunities made possible by the enactment of the Americans with Disabilities Act of 1990;(3)pledges to continue to work on a bipartisan basis to identify and address the remaining barriers that undermine the national goals of equality of opportunity, independent living, economic self-sufficiency, and full participation for individuals with disabilities, including by focusing on individuals with disabilities that remain segregated in institutions;(4)pledges to work with States to increase access to home- and community-based services for individuals with disabilities; and(5)calls on the Department of Health and Human Services to provide information, resources, and technical assistance regarding home- and community-based services and supports that enable individuals with disabilities to live independently.